Citation Nr: 1827972	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-42 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to a compensable disability rating for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel





INTRODUCTION

The Veteran served on active duty from August 1971 to January 1976.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has a current diagnosis of obstructive sleep apnea and has contended that his obstructive sleep apnea began during service.  He submitted a lay statement dated in November 2012 from a roommate in January 1977, who reported that the Veteran would have trouble breathing and snored quite loudly.  He indicated that the Veteran would periodically stay with him over a period of 36 years and that he noticed that these symptoms had been an ongoing problem. 

As medical evidence shows that the Veteran has a current diagnosis of obstructive sleep apnea, and lay evidence shows that the Veteran was exhibiting symptoms of sleep apnea within a year of discharge, the Board finds that the Veteran should be provided with a VA examination to determine whether the Veteran's current obstructive sleep apnea is related to service.

The most recent examination provided to ascertain the severity of hypertension was provided in March 2012, over six years ago.  A February 2016 VA medical record shows that the Veteran's hypertension was uncontrolled and that the VA provider intended to "optimize therapy."  The provider increased the Veteran's hypertension medication.  As this medical evidence suggests that the Veteran's hypertension has worsened since his last examination, the Veteran should be provided with a VA examination to determine the current severity of his hypertension.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of obstructive sleep apnea.  All indicated tests and studies should be conducted.

After review of the file and examination of the Veteran, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's obstructive sleep apnea was caused by or is etiologically related to active duty.  The examiner must address the contentions set forth in the November 2012 lay statement from his former roommate.

The examiner must provide reasons for each opinion. The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

The absence of evidence of treatment for obstructive sleep apnea in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.


2.  The Veteran should be afforded an examination to determine the current level of impairment due to his hypertension.  

3.  Readjudicate the issues on appeal.  If any benefit on appeal remains denied, issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




